Citation Nr: 0100453	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  98-02 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 until 
November 1974 and from December 1976 until July 1978.

The record reflects that service connection for an acquired 
psychiatric disorder was originally denied by a Department of 
Veterans Affairs (VA) regional office (RO) rating decision 
dated in July 1979.  The veteran was notified of this 
determination and of his appellate rights, but did not 
perfect an appeal.  See 38 C.F.R. § 19.118 (1978).  The RO 
subsequently declined to reopen the veteran's claim of 
service connection by rating decisions dated in August 1985, 
December 1992, February 1993, September 1993, March 1994, 
April 1996 and May 1996.  The appellant did not appeal any of 
those determinations.  See 38 C.F.R. §§ 20.302, 20.1103 
(2000). 

The current appeal comes before the VA Board of Veterans' 
Appeals (Board) from a February 1997 rating decision by the 
Roanoke, Virginia RO, which again declined to reopen the 
claim of service connection for an acquired psychiatric 
disorder. 


FINDINGS OF FACT

1.  By a decision entered in May 1996, the RO declined to 
reopen a claim of service connection for an acquired 
psychiatric disorder.  No appeal was initiated. 

2.  The evidence received since the May 1996 action is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection.



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156, 3.303, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has an acquired psychiatric 
disorder--schizophrenia, which had it onset in service or was 
manifested to a compensable degree within one year of 
separation from active military duty. 

As noted above, the RO most recently declined to reopen a 
claim of service connection for an acquired psychiatric 
disorder by a decision entered in May 1996.  Consequently, 
the Board may now consider the veteran's claim of service 
connection on the merits only if "new and material 
evidence" has been presented or secured since the prior 
determination.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).  (For the 
purpose of determining whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it 

must be considered in order to fairly 
decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) has been 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) indicated that the Colvin test for 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge must 
be considered as easing the appellant's evidentiary burden 
when seeking to reopen a previously and finally denied claim.  
Hodge, supra.

The evidence which was of record prior to the RO's May 1996 
denial of the claim of service connection consisted of 
service medical records which showed that the veteran's first 
period of service was unremarkable for psychiatric related 
complaints or symptoms.  During his second tour of duty, he 
was admitted between August and October 1977 for alcohol 
rehabilitation for habitual excessive drinking which was 
determined to have existed prior to service.  The appellant 
was discharged from hospitalization as fit for duty on 
Antabuse.  In a report dated in September 1977, it was noted 
that he described episodes of morning drinking, drinking 
during working hours, and symptoms which included frequent 
alcohol blackouts, minor tremors, headaches, nausea, general 
malaise and gastrointestinal burning.  It was reported that, 
despite a driving under the influence (DUI) charge, and being 
cited for public drunkenness, he had continued to drink with 
resulting social, financial and occupational difficulties.  
In January 1978, it was recorded that the veteran had been 
arrested for being drunk, and that he subsequently made a 
suicide attempt by cutting his antecubital fossae with a 
razor blade.  Depression was noted on that occasion.  He was 
readmitted for a period between May and June 1978 for acute 
and chronic alcoholism with Antabuse reaction.  Upon 
examination in June 1978 for release from active duty, an 
alcohol problem was noted. 

Private clinical records reflect that the veteran was brought 
in from a bus station on an emergency basis in July 1978, 
several days after his release from the military, for 
seizure-like activity.  A diagnosis of schizophrenic reaction 
was rendered at that time.  Clinical records from the Cherry 
Hospital on the same date noted that he was admitted 
involuntarily for a psychotic breakdown in a totally 
unresponsive state, rigid, and out of contact with reality.  
Psychotropic medication was administered whereupon it was 
reported that it took 24 hours to retrieve him from the 
withdrawn catatonic state.  A final diagnosis of acute 
catatonic schizophrenia was rendered.  Upon discharge some 
three weeks later in August 1978, it was reported that he was 
remarkably improved over his admission status.  

The veteran was taken by his family to Halifax Hospital at 
the end of August 1978 and admitted for observation due to 
unresponsiveness.  A previous history of such was recounted.  
He was transferred several days later to Central State 
Hospital with a diagnosis of psychiatric problem with a 
catatonic state.  It was noted that his condition had 
remained basically unchanged from admission.  

Records from Central State Hospital dated in September 1978 
indicate that the veteran was admitted on involuntary 
certification papers petitioned by his mother who advised the 
staff that doctors had told her that her son had suffered a 
"nervous breakdown" in July 1978.  History was provided to 
the effect that he had been admitted to Halifax Community 
Hospital in August 1978 in a comatose state and had 
subsequently been admitted to Cherry Hospital for a similar 
episode of unresponsiveness.  On the current admission, it 
was observed that he was in state of stupor and was unable to 
answer questions, but when seen on the ward the following 
day, he was oriented and relevant with rational answers.  
Admitting and discharge diagnoses of alcoholism, habitual 
excessive drinking, neuroses, and hysterical neurosis, 
conversion type, were rendered at that time.  

The veteran was admitted to a VA facility between December 
and January 1979 for observation and evaluation of jerking 
spells.  He reported that he had had one or two episodes of 
such symptoms just prior to the end of his second tour of 
military duty, and that similar episodes after service had 
led to his hospitalization shortly thereafter.  During the 
course of the admission, it was reported that psychological 
testing was most suggestive of a neurotic disorder with a 
potential for somatic symptomatology, including conversion 
features.  It was found, however, that one of the tests 
contained a pattern which was also significantly associated 
with schizophrenia.  The veteran's history of in-service 
alcohol abuse was noted, but it was reported that his records 
had not been obtained despite numerous requests.  Upon 
discharge, diagnoses of hysterical neurosis, conversion 
reaction, and episodic excessive drinking were rendered.

In a memorandum dated in May 1979, the RO requested a 
differential diagnosis and opinion from a board of three VA 
psychiatrists as to the veteran's nervous condition.  In a 
response dated in June 1979, it was found that differential 
diagnoses in the veteran's case would include a drug-induced 
condition, schizophrenia, and hysterical neurosis.  It was 
indicated that observed behavior, psychological testing and 
response to medication, together with a lack of demonstrable 
signs or symptoms of schizophrenia were all noted.  The board 
of examiners concluded that these findings were consistent 
with a diagnosis of hysterical neurosis and episodic 
excessive drinking, which was thought sufficient to explain 
the phenomena observed in all of the prior hospitalizations. 

The veteran underwent a VA neuropsychiatric examination in 
July 1985.  He gave a history of excessive drinking and 
alcohol detoxification in service.  He related that he had 
been diagnosed as having hysterical neurosis, conversion 
reaction in the past.  It was noted that the appellant had 
been on antipsychotic medication and that he had not used 
alcohol since 1980.  Following mental status examination, it 
was the examiner's opinion that the veteran was a chronic 
schizophrenic with the probability of auditory 
hallucinations, mild withdrawal from social activities, poor 
sleep and possibly depressed mood.  A diagnosis of 
schizophrenia, chronic, undifferentiated type, was rendered.  

Private clinical records dating from March 1992 from J. R. 
Chambers, M.D., show that the veteran carried a diagnosis of 
chronic schizophrenia.  It was noted that the appellant had 
had several episodes of unresponsiveness in the early to mid-
1970s, which were finally diagnosed as catatonic 
schizophrenia.  Following evaluation, it was the physician's 
opinion that the veteran probably had a schizophrenic problem 
and a tendency towards dependency on others.  A diagnosis of 
schizophrenia, catatonic type, currently in remission was 
rendered.  Subsequent clinic notes from Dr. Chambers reflect 
continuing treatment and medication management for 
psychiatric disability. 

Private clinical records dated between 1987 and 1992 refer to 
treatment for schizophrenia, among other medical complaints 
and disorders.  Clinical records from Southside Community 
Services Board, dated between 1984 and 1993, show ongoing and 
continuing treatment, including therapy and medication 
management, for psychiatric disability.  

In November 1993, Dr. Chambers prepared a statement in which 
he disagreed with some of the points which led to the 
original denial of the veteran's claim.  He stated that it 
sometimes took years for diagnoses to become clear, and that 
the veteran "had evolved over the years into a patient with 
disturbance in perception and affect consistent with 
schizophrenia and showing the original diagnosis of 
conversion disorder or phenomena due to alcohol [was] simply 
incorrect."  He added that "[i]t should be assumed that the 
index episode of 'conversion' or 'coma' states were the 
beginning of the schizophrenia illness."  It was reported 
that such symptoms were common and were "stereotypical" in 
the veteran, i.e., that they frequently were the same way 
when he was doing poorly with his illness.  

A statement dated in March 1996 was received from R. W. 
Browne, M.D., who stated that he had first seen the veteran 
in August 1978 and that his diagnosis was chronic 
schizophrenia.

As noted previously, the RO declined to reopen the veteran's 
claim on a number of occasions throughout the years after the 
initial denial of the claim became final.  Based on the 
evidence described above, the RO confirmed its prior denials 
in May 1996.  

Evidence received since the most recent denial of the 
veteran's claim consists of statements dated in March and 
August 1997 from Dr. Browne.  In pertinent part, Dr. Browne 
stated that he had known the veteran since 1978, at which 
time he was disabled on the basis of underlying 
schizophrenia.  He stated that he was not able to ascertain 
whether or not the veteran was disabled while on active duty 
because of incomplete records, but that the appellant had 
been well enough to serve in the marines between 1972 and 
1974.  It was noted that he had been re-enlisted between 1976 
and 1978, suffered a psychotic break while on active duty and 
discharged because of his psychiatric problems, leading Dr. 
Browne to conclude that this could be a service-connected 
problem.  Dr. Browne stated in August 1997 that, in his 
opinion, the veteran's schizophrenia was a service-connected 
disability because it occurred while on active duty according 
to the veteran.  

A duplicate copy of Dr. Chambers' report of November 1993 was 
submitted for review.  In an undated handwritten statement 
made on a copy of a March 1994 RO rating decision, Dr. 
Chambers wrote that there was absolutely no evidence that 
alcohol contributed at all to the evolution of the veteran's 
schizophrenia, and that the episodes of conversion had 
recurred over the years in hospitalization for schizophrenia.  
He stated that he knew of no evidence in medical literature 
of alcohol causing schizophrenia. 

The Board has reviewed the evidence associated with the 
claims folder since the May 1996 denial of the claim, and 
finds that new and material evidence has been presented to 
reopen the claim of service connection for an acquired 
psychiatric disorder.

The Board observes that what is different about the newly 
received evidence is that it now includes a more definitive 
finding that the veteran's acquired psychiatric disorder, 
diagnosed as schizophrenia, is of service onset.  While it 
appears that the additional statement from Dr. Chambers only 
corroborates his conclusions drawn in November 1993 to the 
effect that he believed that the veteran's current 
psychiatric disease was a maturation of the conversion 
disorder noted proximate to service, the Board finds that 
medical opinion provided by Dr. Browne in August 1997 more 
clearly concludes that the appellant's schizophrenia is a 
service-connected disability.  This evidence is therefore not 
cumulative of evidence previously available (Paller v. 
Principi, 3 Vet. App. 535, 538 (1992)) and is new and 
material as defined by 38 C.F.R. § 3.156(a).  It short, it 
tends to support the veteran's claim in a manner somewhat 
different from the evidence previously of record, 
particularly with respect to whether schizophrenia started in 
service.  Even though it is clear that Dr. Browne's opinion 
is based in large measure on the veteran's own self-reported 
history, when considered with other evidence of record, 
particularly the November 1993 opinion by Dr. Chambers 
regarding the "conversion" phenomena, the Board finds that 
the newly received evidence is both new and material.  
Consequently, the additional medical statement provided by 
Dr. Browne bears directly and substantially upon the issue at 
hand, is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder; to this extent the appeal is granted.  


REMAND

The Board points out that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required as to the claim of 
service connection.

The evidence in this case reflects that the veteran's private 
physicians have indicated that his schizophrenia dates back 
to his military service.  Specifically, Dr. Chambers has 
stated that the original diagnosis of conversion disorder was 
incorrect and that alcohol was not implicated in the 
evolution of schizophrenia.  Such conclusions are in marked 
contrast to the findings of the board of VA physicians who 
evaluated the veteran's clinical records in June 1979 and 
arrived a contrary result.  Given the apparent conflict in 
the evidence, the Board finds that further examination is 
indicated to obtain more definitive evidence on this 
question.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide additional information regarding 
any evidence of current or past treatment 
for his psychiatric disability, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communications, and 
any additional evidence received should be 
associated with the claims folder.  

3.  After the above-requested development 
has been completed, the veteran should be 
afforded a VA examination to be conducted 
by a psychiatrist to determine the 
etiology and extent of any and all 
psychiatric disability now indicated, and 
to obtain an opinion as to the medical 
probability that any disability identified 
began in service.  All necessary tests and 
studies should be accomplished.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
prior to evaluation.  The examiner should 
state with specificity and supporting 
rationale the medical probability that 
currently shown disability began during 
military service or was evident within a 
year of the veteran's separation from 
service.  All opinions should be supported 
by the evidence of the record and the 
examiner should specifically refer to the 
medical principles relied on in forming 
any opinion.  Opinions of record that 
appear to conflict with the examiner's 
conclusions should be explained in the 
context of the record and medical 
principles relating to the psychiatric 
disease process.

4.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  The RO should thereafter 
re-adjudicate the claim.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

